PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/549,799
Filing Date: 9 Aug 2017
Appellant(s): Mildh et al.



__________________
Marc Macenko
Reg. No. 71,261
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on April 16, 2021 appealing from the Office Action mailed on October 1, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 1, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellants’ arguments filed on April 16, 2021 have been fully considered but they are not persuasive because the reference, Hsu et al. (US 2015/0009816 A1), Hakkinen et al. (US 2013/0208699 A1), Grayson et al. (US 2016/0105865 A1) and Rayavarapu (US 2013/0260810 A1), cited in the Final Rejection (mailed on October 1, 2020), discloses the claimed invention.

Regarding claim 1
	First, on page 10, Appellant argues, “This failure to adequately articulate a prima facie case constitutes clear error and should be reversed. There is still nothing that teaches the required “periodic update timer” which is used to explicitly trigger the UE to send a message to the network after the timer has expired, even if the UE would not otherwise want to send a message. In contrast, Hsu teaches a device that wants to transmit data, but it is prohibited from transmitting: “prohibit timer is used to prohibit uplink transmission until the timer expires.”20 Teaching the opposite cannot be used to teach the claimed feature. Combining these references in light of this teaching against constitutes clear error and should be reversed. As such, claim 1 is allowable over the combination. 


While Hsu discusses some timers, it fails to teach the claimed timer. One major difference is what the timer is used for, i.e., the actions in the UE when using the timer. Also, the logic in selecting what value to set for the timer could be different since the timer has different purposes. Hsu fails to teach any of these features. Hakkinen is not alleged to and does not remedy this deficiency. Therefore, claim 1 is allowable over the combination of Hsu and Hakkinen.
In response to a previous presentation of these deficiencies, the Patent Office stated:
The Examiner respectfully disagrees because same as the Applicant’s specification Hsu discloses the storing or buffering of uplink packets until the expiration of the release or prohibit timer. The UE then initiates for connection and transmits the buffered packets (please read paragraph [0038]-[0039]; [0049]-[0050]). In fact, in the Applicant's specification, the release message is also called as suspend, and the UE is in an inactive state until the time expired. Therefore, the above argument is not persuasive.

Appellant respectfully disagrees. This section of Hsu teaches a device that wants to transmit data, but it is prohibited from transmitting: “[A] prohibit timer is used to prohibit uplink transmission until the timer expires.”22 There is still nothing that teaches the required “periodic update timer” which is used to explicitly trigger the UE to send a message to the network after 
In response to this, the Patent Office stated that: “Hsu not necessarily has to teach the same solution as the instant invention to address the problems.”23 Appellant does not require the references to teach the same solution. However, Appellant does require that the proposed combination meet the requirements set forth by the Patent Office. Combining these references in light of this teaching against constitutes clear error and should be reversed. As such, claim 1 is allowable over the combination.”
	The Examiner respectfully disagrees. First, contrary to the Appellant’s argument, the claimed ‘periodic update timer’ is not defined in the claim to explicitly trigger the UE to send a message. The Appellant argues based on something that is not in the claim. If the Appellant believes Hsu’s prohibit or release or inactivity timer is not the same as the claimed ‘periodic update timer’ because prohibit or release or inactivity timer is not used to explicitly trigger the UE to send a message, then the Appellant needs to claim that the periodic update timer is used to trigger the UE to send a message. Apart from reading the claim in view or light of the specification, the Examiner cannot bring what is in the specification into the claim. Therefore, the Examiner respectfully submits the Appellant’s argument that Hsu’s timer is not the same as the claim because Hsu’s timer is not used to trigger the UE to send a message is not persuasive.
	However, contrary to the Appellant’s argument, Hsu’s prohibit or release or inactivity timer is also is used to trigger the UE to initiate a connection request or message for uplink transmission. For example, paragraph [0038]-[0039] of Hsu states:
[0038] FIG. 4B illustrates a second triggering condition 2 (periodic access) for uplink shaping. In this example, for background traffic, a prohibit timer is used to prohibit uplink transmission until the timer expires. While the timer is running, UE buffers uplink Only when the timer is expired, the UE is allowed to initiate connection request and upload the buffered packets for uplink transmission. The prohibit timer is re-started upon buffer becomes empty and/or the UE is release to RRC Idle mode. For normal traffic type, the UE is allowed to establish connection once packet arrives regardless whether the prohibit timer is running or not. 
[0039] In this example, the triggering condition for uplink transmission is based on periodic access via the prohibit timer. If the timer is configured by eNB, the eNB may assign a dedicated PRACH resource (e.g., physical resource or preamble) to enable the UE trigger contention-free random access. The value of the prohibit timer may be decided according to QoS requirement. An example is to set the value as minimum delay requirement for the union of the QoS requirement of the existing bearer. Therefore, the prohibit timer would be UE-specific and based on at least one of its running applications. If controller is an eNB, the eNB need to specify the period upon RRC release/reject. Depending on the configuration, the threshold can be applied for just one idle session or as long as the condition (e.g., background mode) is valid.
	Additionally, the claimed ‘periodic update timer’ is the same as Hsu’s prohibit or release or inactivity timer because, first, as described in paragraphs [0038]-[0039], [0049], the timer is periodic and re-started (restarted). That is, the timer in Hsu is also periodic and updated. Furthermore, since the ‘periodic update timer’ is not defined in the claim (claim 1), the Examiner can only give the ‘periodic update timer’ its broadest reasonable interpretation, which is the timer is periodic and updatable or can be restarted.
	As per the Appellant’s argument that the function or usage of the prohibit timer in Hsu is the opposite of the claimed ‘periodic update timer’ because Hsu teaches a device that wants to transmit data, but it is prohibited from transmitting: “prohibit timer is used to prohibit uplink transmission until the timer expires.
	First of all, there is no showing in the claim that the UE performs an uplink transmission during periodic update timer. Second, the specification says that the UE sends a message to initiate communication after the periodic update timer is expired. Therefore, it is not clear how 
	Second, the claimed timer value for the periodic update timer is sent to the UE from the RAN node through the release message. The release message is a message enforce or move the UE to inactive or suspension state until the periodic updating timer is expired. Paragraph [0071] of the specification states:
[0071] Figure 7 illustrates RAN configuration of a periodic update timer according to some embodiments of the present disclosure. In particular, Figure 7 shows how the RAN node (in this example RANPico but can also be some other RAN node) configures a timer value T for a periodic updating timer of the UE. Again, here the RANPico may be, e.g., the LPN 16 of Figure 5) and the UE may be one of the UEs 20 of Figure 5. The process is as follows: 17 
* Step 200: A data connection is established between the UE and the DataNetwork (e.g., the data network 24 of Figure 5) whereby the UE has an active connection with the RANPico node. 
* Step 202: In some embodiments (i.e., in a first alternative), the RANPico node configures the periodic updating timer to a timer value T before connection release. Since in this example the RANPico node is considered unreliable with respect to storing UE RAN context, the timer value T is smaller than a respective timer value T for a reliable RAN node (e.g., the macro node 12). For example, the timer value T configured by the RANPico node may be on the order of seconds or minutes, rather than on the order of hours. 
* Step 204: Due to, e.g., inactivity, the RANPico node decides to release the connection with the UE, e.g. to move it to an inactive state (e.g., move it to a RAN controlled inactive state). Note that while the term "release" is used herein, other terms may be used such as, e.g., "suspend," "putting the UE in the RAN controlled inactive state," or the like. 
* Step 206: The RANPico node releases the connection with the UE, e.g. by moving the UE into an inactive state (e.g., a RAN controlled inactive state). In a second alternative, the RANPico node configures the timer value T when releasing the connection (e.g., the timer value T is included in the release message). Thus, in some embodiments, the timer value T is set in step 202, whereas in other embodiments the timer value T is set in step 206 when releasing the connection. 
Once the connection is released (and the UE has therefore entered the RAN-based inactive state), the UE starts the periodic updating timer set to the timer value T. The timer continues to run until it expires. The UE stores the RAN context of the UE while in the RAN-based inactive state. The stored RAN 18context is used by the UE when transitioning back to the RAN- based active state. In other words, the UE stores the RAN context of the UE when no longer in a (RAN based) connected state in the cell. This means that instead of discarding this information, the UE may save or cache this information in case of returning to the cell. 
* Step 210: Upon expiry of the timer (assuming the UE has not performed any other action during the time that requires signaling towards the network), the UE sends a periodic update message. 
* Step 212: Optionally, the network (e.g., the RANPico node) may return an acknowledge message. 
* Step 214: If the UE has no data to send or receive, the UE resets the timer to the timer value T and re-enters the inactive state until the timer expires again. Once reset, the timer continues to run until it expires. 
* Step 216: Upon expiry of the timer (assuming the UE has not performed any other action during the time), the UE sends a periodic update message. 
* Step 218: Optionally, the network (e.g., the RANPico node) may return an acknowledge message. 

As illustrated above, until the periodic updating timer is expired, the UE is in an inactive state and no uplink transmission is initiated. Therefore, the Appellant’s argument that the features related to the prohibit timer of Hsu and the claimed periodic updating timer are opposite is not persuasive.
Regarding the Appellant’s argument that the problems addressed with these solutions are also different, since the solution that the Applicant asserts, form the specification, is not claimed, the Examiner cannot import it from the specification into the claim. Furthermore, Hsu does not necessarily need to have the same purpose or solution as the current application. However, the Examiner respectfully submits that Hsu describes the same solusion. Specifically, Hsu describes that the eNB sends to the UE inactivity or prohibit or release timer, and the UE sends to the eNB 

Regarding claim 2
	On page 12, the Appellant argues, “The Patent Office mentioned that “Kumar doesn’t explicitly disclose” this feature.27 Appellant is unsure what the “Kumar” reference is. However, Appellant thanks the Patent Office for admitting it does not teach the feature. The combination of Hsu and Hakkinen also fails to teach this feature. While it is unclear what aspect of Hakkinen the Patent Office intended to use, there is no teaching whatsoever regarding whether a RAN node can reliably store the RAN context. Hakkinen does discuss storing context information, but it is assumed in Hakkinen that the storing and retrieving can always be accomplished. As such, Hakkinen does not remedy the deficiencies of Hsu or Kumar. Therefore, claim 1 is allowable over the combination of Hsu and Hakkinen.”
	Hakkinen clearly explains that both the UE and eNodeB store the connection paramenter of the RRC connection (e.g. please read paragraph [0019]-[0020]). The storing of the context in both the UE and eNodeB is reliable because the connection is recovered upon reestablishment of 
	As per the reference ‘Kumar’, the Examiner respectfully submits that it is a type and meant the primary reference Hsu.

Regarding claim 3
	On page 12-13, the Appellant argues, “0039, 0049, 0050, and 0053-0055 of Hakkinen without any explanation.29 Appellant respectfully disagrees. These paragraphs discuss timers. But there is no teaching about setting the value of a timer value. Further, there can be no teaching “the timer value T is a function of one or more characteristics of the RAN node.”30 Therefore, claim 3 is allowable over the combination of Hsu and Hakkinen.”
	The Examiner respectfully disagrees because Hus discloses the timer value is a function of one or more characteristics of the eNB node such as QoS requirement and dedicated PRACH resource (e.g. physical resource or preamble) to enable the UE trigger contention-free random access and so on (e.g. paragraph [0039]).

Regarding claims 6 and 18
	 On page 13-14, the Appellant argues, “Claim 6 is allowable over the combination of Hsu, Hakkinen, and Grayson because the combination fails to teach all features of the claim. Specifically, the combination of Hsu, Hakkinen, and Grayson fails to teach at least “the timer value T is a first value if the RAN node is a macro node and a second value if the RAN node is a 
The Patent Office admits that the combination of Hsu and Hakkinen fails to show this feature.32 In an attempt to remedy this deficiency, the Patent Office merely referred to paragraphs 0044, 0045, 0046, 0067, and 0089 of Grayson without any explanation.33 Appellant respectfully disagrees. The only discussion of different timers in Grayson is not about whether this is a macro node or an LPN. Grayson discusses a “local T3212” and a “macro T3212” that are both used together to make decisions. This use of the term “macro” is not related to whether a node is a macro node or not. In fact, Grayson teaches that the LPN has both of these timers and uses them both: “each HNB in a cluster of HNBs is configured for local and macro location update timers at 602. For instance, a local location update timer and a macro location update timer for HNB 1 301 and HNB2 303 may be set to a predetermined value (e.g., 1 deci-hour, or 6 minutes, for the location timer and 7 deci-hours, or 42 minutes, for the macro timer).”34
There is no teaching about the value being different based on the type of node. Further, there can be no teaching “the timer value T is a first value if the RAN node is a macro node and a second value if the RAN node is a Low Power Node, LPN, having lower transmit power than a macro node, the second value being less than the first value”35 Therefore, claim 6 is allowable over the combination of Hsu, Hakkinen, and Grayson. Claim 18 is allowable for the same reasons.
Claims 6 and 18 depend directly or indirectly from claim 1 and 13, respectively. As discussed above, the combination of Hsu and Hakkinen fails to disclose or suggest all of the features of claims 1 and 13. Grayson fails to correct the deficiencies of Hsu and Hakkinen. 
The Examiner respectfully disagrees with above argument because, first, Grayson clearly discloses the core network periodic timer is set to be a longer period of time (e.g., 10 deci-hour, i.e., 60minutes, or 7 deci-hours, i.e., 42 minutes) than the local periodic timer (e.g. 1 deci-hour, or six minutes) (e.g. paragraph [0040]-[0042]; [0045]; [0064]; [0067]), and the longer period of time is related to the core network and the local periodic timer is related to the small or home cells. Furthermore, the small cells include low-power wireless access points such as femtocells, picocells, metrocells, and microcells (paragraph [0044]). 
As per the Applicant’s argument that macro is not related to whether a node is a macro node or not, the Examiner respectfully disagrees because Grayson illustrates the macro location and/or area coverage is not local (e.g. paragraph [0064]; [0067]; [0100]), and the timer value such as the 7 deci-hours, or 42 minutes is for macro timer and the 1 deci-hour, or 6 minutes is for local location timer.  
Therefore, the Examiner respectfully submits that the Appellant’s arguments regarding claims 6 and 18 are not persuasive.
Regarding claims 13-15, 18, 26, 29-30, 36, and 39-40, the same rejection is provided as claims 1-3, 6 and 18, and therefore, the same response to claims 1-3, 6 and 8 are applied hereto.
Regarding claims 4-5, 10, 16-17, 22, 28 and 38, the arguments are based on their dependencies, and the responses provided to claims 1-3, 6 and 8 are applied hereto.


Respectfully submitted,
/KIBROM T HAILU/Primary Examiner, Art Unit 2461      

Conferees:                                                                                                                                                                                                  
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461